Case 1:14-ml-02570-RLY-TAB Document 12503 Filed 12/03/19 Page 1 of 2 PageID #: 91935




                       IN THE UNITED STATE DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION
    __________________________________________
    IN RE: COOK MEDICAL, INC. IVC FILTERS
    MARKETING, SALES PRACTICES AND                               Case No. 1:14-ml-2570-RLY-TAB
    PRODUCTS LIABILITY LITIGATION                                                  MDL No. 2570
    __________________________________________
    This Document Relates to the Following:
          Luis A. Colon
          Case No. 1:18-cv-00807-RLY-TAB
    _________________________________________

               PLAINTIFF LUIS A. COLON’S MOTION TO TRANSFER VENUE
                           UNDER SECTION 28 U.S.C. 1404(a)

          Pursuant to 28 U.S.C. § 1404(a), Plaintiff Luis A. Colon files this Motion to Transfer to

   the United States District Court for the Southern District of Florida (Broward division) for case-

   specific pretrial proceedings and trial. This venue would have been correct and appropriate absent

   direct filing. Because the balance of private factors, public interest factors, and the interests of

   justice weighs heavily in favor of transferring this case to the Southern District of Florida and

   because the MDL has already accomplished its purpose in this case, Plaintiff respectfully requests

   that this Court transfer this case to the Southern District of Florida (Broward division).


                                                         Respectfully submitted,

                                                         MARTIN BAUGHMAN, PLLC

                                                         /s/ Ben C. Martin___________
                                                         Ben C. Martin, Esq.
                                                         3710 Rawlins Street, Suite 1230
                                                         Dallas, TX 75219
                                                         Telephone: (214) 761-6614
                                                         Facsimile: (214) 74407590
                                                         Email: bmartin@bencmartin.com

                                                         COUNSEL FOR PLAINTIFFS




                                                     1
Case 1:14-ml-02570-RLY-TAB Document 12503 Filed 12/03/19 Page 2 of 2 PageID #: 91936




                                  CERTIFICATE OF SERVICE

          I hereby certify that on December 3, 2019, I electronically filed the foregoing document

   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

   to the CM/ECF participants registered to receive service in this MDL.



                                               /s/ Ben C. Martin
                                               Ben C. Martin




                                                  2
